Exhibit 10.43
exhibit1043image1.jpg [exhibit1043image1.jpg]


December 21, 2016
PERSONAL AND CONFIDENTIAL
Paul Chapman


Re:    Separation from Employment
Dear Paul:
The purpose of this letter agreement (the “Agreement”) is to set forth the terms
regarding your separation of employment from OvaScience, Inc. (the “Company”).
As more fully set forth below, the Company desires to provide you with
separation benefits in exchange for certain agreements by you. This Agreement
shall become effective on the eighth (8th) day following your acceptance of it
(the “Effective Date”) as described below.
1.Separation Date. Your employment with the Company terminated effective on
December 21, 2016 (the “Separation Date”). You acknowledge that from and after
the Separation Date, you shall not have any authority and shall not represent
yourself as an employee or agent of the Company. As of the Separation Date, all
salary payments from the Company shall cease and any benefits you currently have
under Company-provided benefit plans, programs, or practices shall terminate,
except as required by federal or state law or as otherwise set forth herein. The
Company shall provide you with all wages owed through the Separation Date
(including accrued but unused vacation time), and shall pay all normal and
reasonable business expenses that you have incurred or shall incur in the
ordinary course through the Separation Date. Receipts for any outstanding
business expenses shall be submitted within ten (10) days of the date hereof. By
executing this Agreement, you hereby resign from any other positions, offices or
directorships you may have with the Company or any of its subsidiaries or
affiliates.
2.    Consideration. In exchange for the mutual covenants set forth in this
Agreement, the Company agrees to provide you with the following:
(a)    On the Company’s first payroll date following the later of the Effective
Date or January 1, 2017, the Company shall provide you with separation pay in
the form of one lump-sum payment of eight (8) months of your base salary, or
$283,333,33 USD in gross amount (i.e, before withholdings and deductions) (the
“Separation Pay”).
(b)    By law, and regardless of whether you sign this Agreement, you shall have
the right to continue your medical and dental insurance pursuant to the
provisions of the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”), The COBRA qualifying event shall be deemed to have occurred on the
Separation Date. Upon completion of the appropriate COBRA forms and your
execution of this Agreement, and subject to all the requirements of COBRA, you
shall be allowed to continue participation in the Company’s health and dental
insurance plans at the Company’s expense (except for your co-pay or your portion
of premium payments, if any, which shall be paid by you), until August 31, 2017
(the “Separation Benefits”). All other benefits shall cease as of the Separation
Date. Notwithstanding any other provision of this Agreement, this obligation
shall cease on August 31, 2017 or, if earlier, the date you become eligible to
receive health insurance benefits through any other employer, and you agree to
provide the Company with written notice immediately upon securing such
employment and upon becoming eligible for such benefits. Following August 31,
2017, your eligibility to continue participation in the Company’s health and
dental insurance plans under COBRA (including but not limited to the COBRA
premium payments required for same) shall be subject to COBRA rules and
provisions.
For the avoidance of doubt, the above-described Separation Pay and Separation
Benefits shall be in lieu of (and not in addition to) any payments or benefits
described in Section 7 of your employment agreement with the Company dated
February 24, 2016 (the “Employment Agreement”).
3.    Equity.
(a)    You have been granted options to purchase 360,000 shares (the “Option) of
the Company’s common stock pursuant to the terms of a Nonstatutory Stock Option
Agreement with a grant date of March 3, 2016 (the “Option Agreement”) and the
terms of the Company’s 2012 Stock Incentive Plan (the “Plan”), As of the
Separation Date, all of the shares subject to the Option are unvested and are
hereby terminated as of the Separation Date, notwithstanding any acceleration
provision set forth in the Employment Agreement and you hereby acknowledge and
agree to such termination. You shall have no right(s) to exercise any portion of
the Option following the Separation Date.
(b)    You represent and agree that (i) other than Company stock that you have
purchased on the open market, you do not own any common stock, stock options, or
other equity interest in the Company, (ii) you have no right to acquire any
further stock options, common stock, equity or other interest in the Company
under the Option Agreement and/or the Plan and you will not in the future have
any right to acquire any equity or other interest in the Company under the
Option Agreement and/or Plan, and (iii) you shall not have any right to vest in
any stock or stock options under any Company equity, stock and/or stock option
plan or program (of whatever name or kind) that you may have participated in or
were eligible to participate in during your employment with the Company.
4.    No Amounts Owing. You acknowledge and agree that the Separation Pay and
Separation Benefits provided for in this Agreement are not intended to, and
shall not constitute, a severance plan, and shall confer no benefit on anyone
other than the parties hereto. You further acknowledge and agree that, except
for the specific financial consideration set forth in this Agreement and wages
due and owing through the Separation Date, you have been paid and provided all
wages, commissions, bonuses, vacation pay, holiday pay and any other form of
compensation that may be due to you now or which would have become due in the
future in connection with your employment with or separation of employment from
Company.
5.    Cooperation. You agree that following the Separation Date, you shall
cooperate fully with the Company in connection with any matter or event relating
to your employment or events that occurred during your employment, including,
without limitation, in the defense or prosecution of any claims or actions now
in existence or which may be brought or threatened in the future against or on
behalf of the Company, including any claims or actions against its affiliates
and its and their officers and employees. Your cooperation in connection with
such matters, actions and claims shall include, without limitation, being
available, upon reasonable notice to meet with the Company regarding matters in
which you have been involved, and any contract matters or audits; to prepare
for, attend and participate in any proceeding (including, without limitation,
depositions, consultation, discovery or trial); to provide affidavits; to assist
with any audit, inspection, proceeding or other inquiry; and to act as a witness
in connection with any litigation or other legal proceeding affecting the
Company. You further agree that should you be contacted (directly or indirectly)
by any person or entity (for example, by any party representing an individual or
entity) adverse to the Company, you shall promptly notify the Executive Chair of
the Company. The Company agrees to reimburse your reasonable, documented
out-of-pocket expenses incurred as a direct result of your compliance with this
section.
6.    Confidentiality; Non-Disparagement; Related Covenants. You hereby
acknowledge and agree to the following;
(a)    By no later than the Separation Date, you shall return to the Company all
Company documents and property, including, but not limited to, building, office
and worksite access cards or keys, corporate credit cards, Company-provided
laptop computer and accessories, PDAs, any software, hardware, equipment,
documents, electronic data or files, or any copies thereof, and any documents
(and copies thereof) that are the property of Company vendors, partners, clients
or customers.
(b)    In the event that you receive an order, subpoena, request, or demand for
disclosure of the Company’s trade secrets and/or confidential and proprietary
documents and information from any court or governmental agency, or from a party
to any litigation or administrative proceeding, you shall notify the Company of
same as soon as reasonably possible and prior to disclosure, in order to provide
the Company with the opportunity to assert its respective interests in
addressing or opposing such order, subpoena, request, or demand.
(c)    All information relating in any way to the negotiation of this Agreement,
including the terms and amount of financial consideration provided for in this
Agreement, shall be held confidential by you and shall not be publicized or
disclosed to any person (other than an immediate family member, legal counsel or
financial advisor, provided that any such individual to whom disclosure is made
agrees to be bound by these confidentiality obligations), business entity or
government agency (except as mandated by state or federal law).
(d)    (i) You are bound by certain post-employment restrictive covenants and
other obligations pursuant to the Non-Competition & Non-Solicitation Agreement
between you and the Company dated February 24, 2016 (the “Non-Competition
Agreement”) and, in exchange for the payments and benefits to be provided to you
pursuant to Section 2 of this Agreement, you agree to execute the Invention and
Non-Disclosure Agreement attached hereto as Exhibit A (the “Non-Disclosure
Agreement”), (ii) you shall honor and abide by the terms of the Non-Competition
Agreement and the Non-Disclosure Agreement, which shall survive the termination
of your employment with the Company, and (iii) you shall abide by any and all
common law and/or statutory obligations relating to protection and
non-disclosure of the Company’s trade secrets and/or confidential and
proprietary documents and information.
(e)    You shall not make any statements that are disparaging about, or adverse
to, the interests or business of the Company (including its officers, directors,
employees, and direct or indirect shareholders) including, without limitation,
any statements that disparage any person, product, service, finances, financial
condition, capability or any other aspect of the business of the Company
(including its officers, directors, employees, and direct or indirect
shareholders).
(f)    The breach of any of the foregoing covenants by you, or the breach by you
of any terms or representation in this Agreement, shall constitute a material
breach of this Agreement and shall relieve the Company of any further
obligations hereunder and, in addition to any other legal or equitable remedy
available to the Company, shall entitle the Company to recover the Separation
Pay and Separation Benefits previously provided to you.
7.    Release of Claims.
(a)    Release. You hereby agree that by signing this Agreement and accepting
the Separation Pay, Separation Benefits and other good and valuable
consideration provided for in this Agreement, you are waiving and releasing your
right to assert any form of legal claim against the Company whatsoever for any
alleged action, inaction or circumstance existing or arising from the beginning
of time through the Effective Date. Your waiver and release herein is intended
to bar any form of legal claim, charge, complaint or any other form of action
(jointly referred to as “Claims”) against the Company seeking any form of relief
including, without limitation, equitable relief (whether declaratory, injunctive
or otherwise), the recovery of any damages or any other form of monetary
recovery whatsoever (including, without limitation, back pay, front pay,
compensatory damages, emotional distress damages, punitive damages, attorneys’
fees and any other costs) against the Company, for any alleged action, inaction
or circumstance existing or arising through the Effective Date. Without limiting
the foregoing general waiver and release, you specifically waive and release the
Company from any Claim arising from or related to your employment relationship
with the Company or the termination thereof, including, without limitation:
(i)    Claims under any state or federal statute, regulation or executive order
(as amended through the Effective Date) relating to employment, discrimination,
fair employment practices, or other terms and conditions of employment,
including but not limited to the Age Discrimination in Employment Act and Older
Workers Benefit Protection Act (29 U.S.C. § 621 et seq.), the Civil Rights Acts
of 1866 and 1871 and Title VII of the Civil Rights Act of 1964 and the Civil
Rights Act of 1991 (42 U.S.C. § 2000e et seq.), the Equal Pay Act (29 U.S.C. §
201 et seq.), the Americans With Disabilities Act (42 U.S.C. § 12101 et seq.),
the Genetic Information Non-Discrimination Act (42 U.S.C. §2000ff et seq.), the
Massachusetts Fair Employment Practices Statute (M.G.L. c. 151B § 1 et seq.),
the Massachusetts Equal Rights Act (M.G.L. c. 93 §102), the Massachusetts Civil
Rights Act (M.G.L. c. 12 §§ 11H & 1 1 l), the Massachusetts Privacy Statute
(M.G.L. c. 214 § 1B), the Massachusetts Sexual Harassment Statute (M.G.L. c. 214
§ 1C), and any similar Massachusetts or other state or federal statute.
(ii)    Claims under any state or federal statute, regulation or executive order
(as amended through the Effective Date) relating to leaves of absence, layoffs
or reductions-in-force, wages, hours, or other terms and conditions of
employment, including but not limited to the National Labor Relations Act (29
U.S.C. § 161 et seq.), the Family and Medical Leave Act (29 U.S.C. §2601 et
seq.), the Employee Retirement Income Security Act of 1974 (29 U.S.C. § 1000 et
seq.), COBRA (29 U.S.C. § 1161 et seq.), the Worker Adjustment and Retraining
Notification Act (29 U.S.C, § 2101 et seq.), the Uniformed Services Employment
and Reemployment Rights Act of 1994 (38 U.S.C. § 4301 et seq.), the
Massachusetts Wage Act (M.G.L. c. 149 § 148 et. seq.), the Massachusetts Minimum
Fair Wages Act (M.G.L. c, 151 § 1 et. seq.), the Massachusetts Equal Pay Act
(M.G.L. c. 149 § 105A), and any similar Massachusetts or other state or federal
statute. Please note that this section specifically includes a waiver and
release of Claims that you have or may have regarding payments or amounts
covered by the Massachusetts Wage Act or the Massachusetts Minimum Fair Wages
Act (including, for instance, hourly wages, salary, overtime, minimum wages,
commissions, vacation pay, holiday pay, sick leave pay, dismissal pay, bonus pay
or severance pay), as well as Claims for retaliation under the Massachusetts
Wage Act or the Massachusetts Minimum Fair Wages Act.
(iii)    Claims under any state or federal common law theory, including, without
Limitation, wrongful discharge, breach of express or implied contract,
promissory estoppel, unjust enrichment, breach of a covenant of good faith and
fair dealing, violation of public policy, defamation, interference with
contractual relations, intentional or negligent infliction of emotional
distress, invasion of privacy, misrepresentation, deceit, fraud or negligence or
any claim to attorneys’ fees under any applicable statute or common law theory
of recovery.
(iv)    Claims under any state or federal statute, regulation or executive order
(as amended through the Effective Date) relating to whistleblower protections,
violation of public policy, or any other form of retaliation or wrongful
termination, including but not limited to the Sarbanes-Oxley Act of 2002 and any
similar Massachusetts or other state or federal statute.
(v)    Claims under any Company employment, compensation, benefit, stock option,
incentive compensation, bonus, restricted stock, and/or equity plan, program,
policy, practice or agreement, including, without limitation the Employment
Agreement and the Option Agreement.
(vi)    Any other Claim arising under any other state or federal law.
You explicitly acknowledge that because you are over forty (40) years of age,
you have specific rights under the ADEA, which prohibits discrimination on the
basis of age, and that the releases set forth in this Section 7 are intended to
release any right that you may have to file a claim against the Company alleging
discrimination on the basis of age.
(b)    Release Exclusions. Notwithstanding the foregoing, this Section 7 does
not: (i) release the Company from any obligation expressly set forth in this
Agreement or from any obligation, including without limitation obligations under
the Workers Compensation laws, which as a matter of law cannot be released; (ii)
prohibit you from filing a charge with the Equal Employment Opportunity
Commission (“EEOC”) or any comparable state or local agency; (iii) prohibit you
from participating in an investigation or proceeding by the EEOC or any
comparable state or local agency; or (iv) prohibit you from challenging or
seeking a determination in good faith of the validity of this release or waiver
under applicable state or federal law, or impose any condition precedent,
penalty, or costs for doing so unless specifically authorized by state or
federal law. Your waiver and release, however, are intended to be a complete bar
to any recovery or personal benefit by or to you with respect to any claim
whatsoever, including those raised through a charge with the EEOC, except those
which, as a matter of law, cannot be released.
(c)    Acknowledgment. You acknowledge and agree that, but for providing this
waiver and release, you would not be receiving the Separation Pay and Separation
Benefits being provided to you under the terms of this Agreement. You further
agree that should you breach this Section 7, the Company, in addition to any
other legal or equitable remedy available to the Company, shall be entitled to
recover any Separation Pay and the cost of Separation Benefits previously
provided to you pursuant to Section 2 hereof.
8.    ADEA Review and Revocation Period. It is the Company’s desire and intent
to make certain that you fully understand the provisions and effects of this
Agreement. To that end, you have been encouraged and given the opportunity to
consult with legal counsel for the purpose of reviewing the terms of this
Agreement. The Company also is providing you with twenty-one (21) days in which
to consider and accept the terms of this Agreement (the “Review Period”) by
signing below and returning it to Christophe Couturier, Chief Financial Officer,
OvaScience, Inc., 9 Fourth Avenue, Waltham, MA, 02451. You agree that any
modifications, material or otherwise, made to this Agreement do not and shall
not restart or affect in any manner whatsoever, the original 21-day Review
Period. In addition, you may rescind your assent to this Agreement within seven
(7) days after you sign it (the “Revocation Period”). To do so, you must deliver
a notice of rescission to Mr. Couturier. To be effective, such rescission must
be hand delivered or postmarked within the Revocation Period and sent by
certified mail, return receipt requested, to Mr. Couturier at the address above.
9.    Voluntary Agreement. By executing this Agreement, you are acknowledging
that you have been afforded sufficient time to understand the terms and effects
of this Agreement, that your agreements and obligations hereunder are made
voluntarily, knowingly and without duress, and that neither the Company nor its
agents or representatives have made any representations inconsistent with the
provisions of this Agreement.
10.    Opportunity to Disclose. You acknowledge that you have been provided the
opportunity to advise the Company as to any concerns regarding its financial
statements, SEC filings and other public disclosures or any other matters, and
have confirmed to the Company that you have no such concerns.
11.    Taxation. Both you and the Company intend this Agreement to be in
compliance with Section 409A of the Internal Revenue Code of 1986 (as amended).
You acknowledge and agree, however, that the Company does not guarantee the tax
treatment or tax consequences associated with any payment or benefit arising
under this Agreement, including, without limitation, to consequences related to
Code Section 409A. In the event any payments or benefits are deemed by the IRS
to be non-compliant, this Agreement, at your option, shall be modified to the
extent practicable, so as to make it compliant by altering the payments or
benefits, or the timing of their receipt, provided that no such modification
shall increase the Company’s obligations hereunder.
12.    Severability. The provisions of this Agreement are severable, and if for
any reason any part hereof shall be found to be unenforceable, the remaining
provisions shall be enforced in full; provided that if any provision of Section
7 of this Agreement is held unenforceable by any court of law, and you proceed
with any Claim within the scope of Section 7 against the Company (including the
Company’s divisions, affiliates, parents and subsidiaries, and its and their
respective officers, directors, employees, attorneys, agents and assigns) then
you agree to return all money paid to you under Section 2 hereof, and the
Company shall be relieved from any further obligation to provide you with any
further Separation Pay, Separation Benefits or any other form of consideration
or compensation described in this Agreement.
13.    Entire Agreement; Modifications; Choice of Law and Venue; Jury Waiver.
You acknowledge and agree that, with the exception of the Non-Competition
Agreement and Non-Disclosure Agreement, each of which shall remain in full force
and effect according to their terms, this Agreement supersedes any and all prior
oral and/or written agreements and sets forth the entire agreement between you
and Company. No variations or modifications hereof shall be deemed valid unless
reduced to writing and signed by the parties hereto. This Agreement shall take
effect as an instrument under seal and shall be governed by and construed in
accordance with the laws of Massachusetts, without giving effect to conflict of
law principles. You agree that any action, demand, claim or counterclaim
relating to the terms and provisions of this Agreement, or to its formation or
breach, shall be commenced in the Commonwealth of Massachusetts in a court of
competent jurisdiction, and you further acknowledge that venue for such actions
shall lie exclusively in Massachusetts and that material witnesses and documents
would be located in Massachusetts. Both parties hereby waive and renounce in
advance any right to a trial by jury in connection with such legal action.
This Agreement may be signed on one or more copies, each of which when signed
shall be deemed to be an original, and all of which together shall constitute
one and the same Agreement
[Signature Page Follows]
 


If the foregoing correctly sets forth our understanding, please sign, date and
return the enclosed copy of this Agreement to me within twenty-one (21) days of
the date of this Agreement.
Very truly yours,
OvaScience, Inc.
/s/ Michelle Dipp    
By: Michelle Dipp, M.D., PH.D.
Its: Executive Chair
Confirmed and Agreed:
/s/ Paul Chapman                 
Paul Chapman
Dated: Dec. 21, 2016
 


67477076v.2



